DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2020 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 6-19, 21-23, and 25-33 have been considered but are moot because the new ground of rejection does not rely on the references as previously applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-19, 21-23 and 25-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Applicant’s Admitted Prior Art, hereinafter “AAPA”, further in view of Fermon et al. (US 20150194597), hereinafter ‘Fermon’.

Regarding Claims 1, 6, 7, 10-18, 21-23, 25-33, AAPA discloses a magnetoresistance element (Fig. 4, 400) deposited upon a substrate (Fig. 4, 401), comprising: a first stack portion comprising a first plurality of layers (Fig. 4, 414, 415, 416), wherein the first plurality of layers comprises; a first pinned layer structure (Fig. 4, 416); a first free layer structure (Fig, 4, 414); and a first spacer layer (Fig. 4, 415) in contact with the first pinned layer structure (Fig. 4, 416) and the first free layer structure (Fig, 4, 414) having a first thickness (Fig. 4, 415 thickness of 2.4nm) and a first material selected (Fig. 4, 415 material Cu) to result in the first stack portion having a first sensitivity to the applied magnetic field (Para [0050] Cu is a material which tends to present an extremely weak magnetization that is opposite and substantially proportional to a magnetic field to which the material is exposed; Para [0068]); a second stack portion (Fig. 4, 431-434) comprising a second plurality of layers (Fig. 4, 431a-433b), wherein the second stack portion is disposed over the first stack portion (Fig. 4, 431-434 over 414, 415, 416), wherein the second plurality of layers (Fig. 4, 431a-433b) comprises a second pinned layer structure (Fig. 4, 431); a second free layer structure (Fig. 4, 433); and a second (Fig. 4, 432) in contact with the second pinned layer structure (Fig. 4, 431) and the second free layer structure (Fig. 4, 433) and having a second thickness (Fig. 4, 432 thickness of 2.4nm) and a second material (Fig. 4, Cu) selected to result in the second stack portion having a second sensitivity to the applied magnetic field (Para [0050] Cu is a material which tends to present an extremely weak magnetization that is opposite and substantially proportional to a magnetic field to which the material is exposed; Para [0068]), and an electroconductive layer (Fig. 4, 420) being in direct contact with the second stack portion (Fig. 4, 431-434) and being in direct contact with the first stack portion (Fig. 4, 414, 415, 416).
The AAPA fails to disclose the first thickness of the first spacer layer is different than the second thickness of the second spacer layer resulting in the first sensitivity being different than the second sensitivity, wherein the first sensitivity corresponds to a first change in a resistance of the magnetoresistance element and the second sensitivity corresponds to a second change in the resistance of the magnetoresistance element.
However Fermon teaches a magnetoresistance element (Fig. 3, 300), comprising first and second spacer layers (Fig. 3, 312 and 308) having different thicknesses (Fig. 3, 0.1-0.5nm vs 3.0nm) resulting in the first sensitivity being different than the second sensitivity and wherein the first sensitivity corresponds to a first change in a resistance of the magnetoresistance element and the second sensitivity corresponds to a second change in the resistance of the magnetoresistance element for the benefit of providing a desired magnetic coupling strength between the pinned and free layer (Para [0062] the thickness of the spacer layer is chosen to provide a desired magnetic coupling strength between the pinned layer and free layer.  One of ordinary skill in the art recognizes the thickness is in relation to the magnetic coupling strength, further interpreted as a sensitivity to the applied magnetic field.  A thickness is chosen, as disclosed by the varying range of 0.1-0.5nm vs 3.0nm in Fig. 3, to achieve a desired magnetic coupling strength between the pinned layer and free layer).


Regarding Claim 8, The AAPA fails to disclose wherein the first and second spacer layers are comprised of insulating layers.
	However Fermon teaches wherein a spacer layer is comprised of insulating layers (Para [0041]). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and provide an insulating layer for a nonmagnetic layer alternative, especially in TMR structures as taught by Fermon in (Para [0041]). 

Regarding Claims 9 and 19, The AAPA fails to disclose wherein the first and second spacer layers are comprised of MgO.
	However Fermon teaches wherein the first and second spacer layers are comprised of MgO (Para [0063]). 
	Therefore it would have been obvious to one having ordinary skill in the art at the time of the invention to combine and wherein the first and second spacer layers are comprised of MgO for the benefit of providing an alternative nonmagnetic insulating layer, especially in a TMR element as taught by Fermon in (Para [0063]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868